The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Lee on 7/5/22.
In the claims please change to read:
Claim 8, Lines 1-3, please change “The vehicle mounted system as claimed in Claim 1, further comprising:  A vehicle…” to -- 
Claim 10, Line 23, please change “the one or more vehicle stationary images…” to -- wherein the one or more vehicle stationary images…--.
Claim 10, Line 25, please change “after the specific door is open…” to -- after a specific door is open --.
Claim 13, Line 6, please change “after the specific door is open…” to -- after a specific door is open --.

Allowable Subject Matter
Claims 1, 6-10 and 13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Kleinert et al. (Kleinert; US 2016/0144781) discloses a vehicle mounted system (Abstract) comprising:  an imaging device (40 of Fig 1 camera) to capture one or more vehicle stationary images indicating an interior of a cabin of a vehicle when the vehicle stops running ([0023] used to capture an image of the rear seat 17, for instance in response to an ignition-on and/or an ignition-off event); and a vehicle control system (Fig 1 including camera, controller and display) to monitor a passenger possibly left behind in the cabin of the vehicle ([0015] FIG. 4 method for notifying a driver of the vehicle of FIG. 1 of the possible presence of passengers or objects in the rear seat) and perform a danger avoidance process of either avoiding or reducing a danger to the passenger based on a monitoring result ([0042] step 124 includes transmitting an alert (ALRT) to the vehicle interior), the vehicle control system including: an image acquirer (part of controller 50 of Fig 1 that collects images from the camera 40) to acquire the one or more vehicle stationary images from the imaging device (0023] controller 50 may receive an image file…from the camera 40), and a leaving behind determiner (part of the controller 50 to determine a passenger is left behind) to determine whether the passenger is left behind in the cabin based on the one or more vehicle stationary images ([0035] at step 118, in response to a determination at step 116 that a passenger/object is present in the rear seat, the method 100 includes displaying another icon 144 or message as in FIG. 3B. Step 118 may optionally include briefly displaying an image or images of the rear seats 17, captured via the camera 40).
Orlewski (US 2009/0234542) discloses a safety system for a vehicle comprising a first acquisition unit for acquiring first information relating to a child seat placed on a seat of a vehicle, a second acquisition unit for acquiring second information relating to the child scat. The first and second acquisition units are of different types. The safety system further comprises a controller capable of evaluating first information and second information individually and a combination of first and second information for detecting misuse of the child seat and for generating a misuse signal indicative of the misuse.  Orlewski discloses an infant possibly left behind in a cabin of a vehicle ([0007] the system uses acquisition units of different types in order to reliably identify situations, which represent a safety hazard to the child or infant on board).
Gjoni et al. (Gjoni; US 2017/0190287) discloses an instrument panel interaction system for an automotive vehicle that includes an alerting device. A controller is controllably coupled to the alerting device, operable to activate the alerting device to produce the alert. An inquiring device to ask the driver whether a child is present. Gjoni discloses using images to detect driver action (detecting driver picking up or not picking up child after shutting off the vehicle, [0032] the controller 20 may activate the camera to collect image data 50 from within the vehicle in a predetermined time frame, such as after the vehicle has been shut off for a few minutes…or after the vehicle 10 has been shut off and locked. The controller 20 may then determine that a child 18 is likely present, from the image data 50, and activate the alerting device).
Maley (US 2015/0165932) discloses a method of providing a vehicle rear seat reminder. Maley teaches a front door sensor, to make determination of a child possibly left behind in a vehicle ([0006], Claims 15, 20).
While Kleinert, Orlewski, Gjoni and Maley disclose child seat occupancy alert systems for vehicles, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein a first vehicle stationary image is captured immediately after a specific door is open, and a second vehicle stationary image is captured immediately before the specific door is closed, and an action detection device detects the actions taken by a driver or occupant when an infant is placed on and removed from a child seat based on the first and second vehicle stationary image; and wherein an adult presence determiner determines whether an adult is present in the cabin based on vehicle stationary images, wherein for a state in which it is determined by the adult presence determiner that the adult is present, the alarm control unit does not perform the alarm process even for a state in which it is determined by a leaving behind determiner that the infant is left behind, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685